SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

857
CA 13-01754
PRESENT: SCUDDER, P.J., SMITH, CENTRA, FAHEY, AND PERADOTTO, JJ.


IN THE MATTER OF THE APPLICATION FOR A REVIEW
UNDER ARTICLE 7 OF THE REAL PROPERTY TAX LAW OF
THE ASSESSMENTS BY FFT SENIOR COMMUNITIES, INC.,
PETITIONER-RESPONDENT,

                     V                                              ORDER

TOWN OF CANANDAIGUA AND BOARD OF ASSESSMENT REVIEW
FOR TOWN OF CANANDAIGUA, COUNTY OF ONTARIO,
RESPONDENTS-APPELLANTS.


LACY KATZEN LLP, ROCHESTER (JOHN T. REFERMAT OF COUNSEL), FOR
RESPONDENTS-APPELLANTS.

BIERSDORF & ASSOCIATES, P.A., MINNEAPOLIS, MINNESOTA (DAN BIERSDORF OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Ontario County
(Matthew A. Rosenbaum, J.), entered June 17, 2013 in a proceeding
pursuant to RPTL article 7. The order, among other things, granted
petitioner’s motion seeking to establish the value of its property for
three assessment dates.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   September 26, 2014                      Frances E. Cafarell
                                                   Clerk of the Court